DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 1/29/2021.
Claims 1-20 are pending. Claims 1, 11 and 15 are the base independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application 62/740,875 filed on 10/03/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner could not locate the supporting material from the 

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments: see pages 8-9, “…Figure 4 of Sharma describes a number of operations performed by a UE: attaching to a network (e.g., the PS/4G network), determining that a communication is being initiated, determining if there is IMS support available for that communication (which may involve the use of timers causing delay) and, lastly, determining whether to fallback to a CS network for the communication. Thus, in Sharma, the determination of whether to fallback is the last determination. Unlike Applicant’s claim 1, the fallback determination of Sharma would only occur after any delays…”
--In response, the arguments have been fully considered but they are not persuasive.   Examiner respectfully clarifies that Sharma discloses the limitation “delaying, by the base station, sending an instruction to the UE to perform the fall back [] based on a determination that a [] fallback trigger has not yet been met.”  In particular, Sharma in par 60-61 discloses:
 
    PNG
    media_image1.png
    91
    385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    386
    media_image2.png
    Greyscale

	In other words, Sharma’s UE defers to perform fallback using CSFB based on that a fallback condition is not met yet.  It is obvious the determination or evaluation of the fallback condition is associated with determining that the UE “should fall back to engage in a communication session that is being set up for the UE through an Internet Protocol Multimedia Subsystem (IMS)” as claimed.  Since if UE doesn’t plan to perform a delay on fallback, then it wouldn’t determine the fallback condition.  Moreover, Sharma in par 45 discloses:

    PNG
    media_image3.png
    195
    388
    media_image3.png
    Greyscale

	In other words, Sharma discloses that the fallback which corresponds to the deferral selection of CS domain is an outcome of the evaluation of the factors for a fallback such as the IMS registration condition.  Therefore, Sharma discloses an actual fallback can occur after the IMS registration evaluation that triggers delay of the domain when determining whether to fallback to a CS voice call over a legacy network (emphasis added).  Hence, this is different from Applicant’s argument because Sharma does not disclose the determination of whether to fallback is the last determination.
Applicant extends the arguments: “Chandramouli, both of the networks - 5G and 4G - are packet-switched networks relying on IMS support. If the initial network is 5G and if IMS is not supported, the next step may be to transition to circuit-switched or Wi-Fi, not to 4G…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner thanks Applicant for attempting to point out the technical difference between the fallback of Chandramouli and the fallback of Sharma.  Examiner clarifies that the obviousness is not established based on the condition of IMS, but on 5G.  In fact, Sharma does not disclose 5G, hence Sharma does not disclose a fallback to EPS.  In view of Chandramouli, however, the 5G system may support fallback to LTE/EPS (see Chandramouli, par 38).  Due to the broad limitation “an EPS fallback trigger” in the claim, it is reasonable to interpret that the trigger is a simple timer that is used to delay the fallback process.  Without disclosing more detail, the EPS fallback is a fallback process from an advanced network to an older network.  Therefore, one skill in the art can use the timer as taught by the fallback of Sharma to delay the fallback of Chandramouli.  One is motivated to do so by using the timer as the conditional trigger to fulfill the fallback or transition of call connection to an older network.  For example, IMS is not currently ready via 5G network, a timer can be set to wait for the 5G network 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0181513) in view of Chandramouli et al (US 2019/0174003).
Regarding claim 1, Sharma discloses a method comprising:
determining, by a base station, that a user equipment (UE) should fall back to engage in a communication session that is being set up for the UE (fig. 1 & par 42; also abstract; UE may fallback based on indication from the network, thus it is obvious a base station of the network can determine if the UE should fall back to engage communication being set up for the UE through a legacy network);
delaying, by the base station, sending an instruction to the UE to perform the fall back based on a determination that a fallback trigger has not yet been met (fig. 4 & par 49-61; in one embodiment, deferral of the fallback / CSFB is based on a fallback condition, such as factors in steps 406-414); 
determining, by the base station, that the fallback trigger has been met; and sending, by the base station, the instruction to the UE to perform the fall back following the determination that the fallback trigger has been met (fig. 4 & par 49-50; in one example, at step 412, if the packet data network connectivity loop timer is expired, then the legacy network is selected, hence a fallback is triggered; one skilled in the art understood that it is obvious that when the packet data network connectivity loop timer is expired, the base station can send an indicator to instruct the UE to perform the CS domain selection which is equivalent to the fallback; see par 56-57, at least another example, an IMS registration loop timer can be used as the fallback triggering condition).
Although Sharma discloses a mechanism for deferring a fallback procedure until a condition has been met, Sharma does not disclose the base station is of a 5G RAN and the legacy network that the UE falling back to is EPS using IMS (emphasis added).  However, the mechanism is obviously applicable to a 5G/EPS network in view of Chandramouli.
Chandramouli discloses: In fig. 3 & par 38-41; in one embodiments, a voice call with LTE fallback can be initiated or received by UE 333 registered in NGS 330 with NGC 332. Once the LTE cell is selected, UE 333 may register with EPS 310 and IMS 320.  In other works, falling back to an EPS is possible.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chandramouli with the electronic system of Sharma. One is motivated as such to initiate and maintain a voice call with an entity in a cell of a different radio access technology (Chandramouli, par 6).

Regarding claim 11, Sharma in view of Chandramouli also discloses a base station of 5G RAN for performing the method of claim 1, the base station comprising: processor and memory (Chandramouli, fig. 11 & par 66).

Regarding claim 15, Sharma discloses a method comprising:
receiving, by a user equipment (UE), an instruction to fall back to engage in a communication session that is being set up for the UE (fig. 1 & par 42; also abstract; UE may fallback based on indication from the network, thus it is obvious a base station of the network can determine if the UE should fall back to engage communication being set up for the UE through a legacy network);
delaying, by the UE, following the instruction to fall back based on a determination that a fallback trigger has not yet been met (fig. 4 & par 49-61; in one embodiment, deferral of the fallback / CSFB is based on a fallback condition, such as factors in steps 406-414);
determining, by the UE, that the fallback trigger has been met; and attaching, by the UE, to the fallback following the determination that the fallback trigger has been met (fig. 4 & par 49-50; in one example, at step 412, if the packet data network connectivity loop timer is expired, then the legacy network is selected, hence a fallback is triggered; one skilled in the art understood that it is obvious that when the packet data network connectivity loop timer is expired, the UE can attach to the CS domain which is equivalent to the fallback; see par 56-57, at least another example, an IMS registration loop timer can be used as the fallback triggering condition).
Although Sharma discloses a mechanism for deferring a fallback procedure until a condition has been met, Sharma does not disclose the base station is of a 5G RAN and the legacy network that the UE falling back to is EPS using IMS (emphasis added).  However, the mechanism is obviously applicable to a 5G/EPS network in view of Chandramouli.
Chandramouli discloses: In fig. 3 & par 38-41; in one embodiments, a voice call with LTE fallback can be initiated or received by UE 333 registered in 
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chandramouli with the electronic system of Sharma. One is motivated as such to initiate and maintain a voice call with an entity in a cell of a different radio access technology (Chandramouli, par 6).

Regarding claims 2 and 12, Sharma in view of Chandramouli discloses:
running, by the base station, a timer initialized to a predetermined starting value upon determining that the UE should fall back to the EPS (fig. 4 & par 49; e.g. a packet data network connectivity loop timer is running),
wherein the base station determines that the EPS fallback trigger has not yet been met while the timer is running, and determines that the EPS fallback trigger has been met when the timer expires (fig. 4 & par 49-50; in the example, at step 412, if the packet data network connectivity loop timer is expired, then the legacy network is selected, hence a fallback is triggered).

Regarding claims 8 and 14, Sharma discloses:
receiving, by the base station, an IMS status message from the UE indicating that the UE is not currently expecting a response message for setup of the communication session from the IMS (par 54; e.g. if the UE device 100 was not successful in prior requests for registration with IMS services; it is obvious, if not successful, UE is not expecting a response message for setup a connection),
wherein the base station determines that the EPS fallback trigger has been met based on the IMS status message indicating that the UE is not currently expecting the response message (par 56; e.g. when not successful, the selection of CS domain determined, hence a fallback is triggered).

Regarding claim 9, Chandramouli discloses:
wherein the base station determines that the UE should fall back to the EPS to engage in the communication session based on a message received from a 5G core network requesting that the base station set up a Quality of Service flow for an IMS voice session for the communication session (par 57;  LTE base stations, such as LTE base station 530, can in certain embodiments use a quality of service class identifier (QCI) of 1/5 as an indication to ensure that the IMS signaling and media bearers are setup over the LTE radio).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chandramouli with the electronic system of Sharma. One is motivated as such to initiate and maintain a voice call with an entity in a cell of a different radio access technology (Chandramouli, par 6).

Regarding claim 10, Chandramouli discloses:
wherein the instruction to the UE to perform the fall back to the EPS is a handover message or a release-and-redirect request (par 45-46; for example a 5G Node B (5G NB), can instruct or direct the user equipment to reselect an LTE cell for the MO call).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chandramouli with the electronic system of Sharma. One is motivated as such to initiate and maintain a voice call with an entity in a cell of a different radio access technology (Chandramouli, par 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0181513) in view of Chandramouli et al (US 2019/0174003), and further in view of Oda et al (US 2010/0150014).
Regarding claim 3, the combination discloses the subject matter in claim 2, without explicitly discloses:
wherein the predetermined starting value of the timer is at least an average period of time for the UE to reach an alerting phase during set of the communication session through the IMS (emphasis added).
In view of Oda, however, it is obvious to monitor average time for the UE to reach a ringing / alerting.
fig. 29A, 29B, par 290-292, e.g. the SIP quality analyzing unit 204 adds the ingress connection time calculated in the above processing to an ingress ringing time (integrated) of the processing time statistical information table retained in the SIP quality analyzing unit 204; therefore it is obvious to monitor the quality of the communication session using average period of time for the UE to reach an alerting phase.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Oda with the electronic system of Sharma and Chandramouli. One is motivated as such to and to notify the network administrator of a quality deterioration (Oda, par 90).
  
Claims 4-7, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0181513) in view of Chandramouli et al (US 2019/0174003), and further in view of Keller et al (US 2013/0272194).
Regarding claims 4 and 13, the combination discloses the subject matter in claims 1 and 11, without explicitly discloses:
 receiving, by the base station, an IMS status message that indicates whether the communication session is in a pre-alerting phase, an alerting phase, or an in-call phase, and
at least one of the pre-alerting phase, the alerting phase, and the in-call phase is designated as a safe phase for an EPS fallback (emphasis added).
In view of Keller, however, it is obvious to designate a safe phase for a fallback.
Keller discloses: In fig. 3 & par 27; par 25-27, e.g. When the MSC server 23 is ready to have the session media transferred to the CS access, e.g. after signal 309, it sends the PRACK acknowledgement message 310 (related to the SIP 183 message 305b) to the IMS 26. This is done to confirm the selected codec and initiate the transfer of the media, thus it is obvious the MSC server receives status messages from IMS 26 before the MSC server 23 triggers a handover, hence a safe procedure for handover or fallback.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Chandramouli. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claims 5 and 13, Keller discloses:
wherein the base station determines that the EPS fallback trigger has been met when the IMS status message indicates that the communication session is in the safe phase for the EPS fallback (fig. 3; e.g. MSC server 23 determines if 200 OK message is received before triggering the handover).
Keller, par 8).

Regarding claim 6, Sharma discloses:
wherein the IMS status message is received from the UE (par 52; an indicator of whether the UE device was successful in prior requests for IMS registration at reference numeral 418; hence obviously a status from the UE)

Regarding claim 7, Keller discloses:
wherein the IMS status message is received from the IMS (fig. 3; e.g. 200 OK is received from IMS 26).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Chandramouli. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claims 16-17, the combination discloses the subject matter in claim 15, without explicitly discloses the subject matter in the claims 16 and 17:

wherein the UE determines that the EPS fallback trigger has not yet been met based on the UE having sent a first SIP message via the IMS and having not yet received a second SIP message in response to the first SIP message (fig. 3; e.g. at 301 UE sends measurement reports), and the UE determines that the EPS fallback trigger has been met upon the UE receiving the second SIP message (fig. 3; at 316; UE 20 determines HO is triggered upon receiving HO command).
wherein the UE determines that the EPS fallback trigger has not yet been met based on the UE having not yet received an expected critical SIP message from the IMS during set up of the communication session, and the UE determines that the EPS fallback trigger has been met upon the UE receiving the expected critical SIP message (fig. 3; at 316; UE 20 determines HO is triggered upon receiving HO command).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Chandramouli. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claim 18, Keller discloses: 
wherein the expected critical SIP message is a message that includes a Session Description Protocol (SDP) element from a second UE (par 25; the IMS 26 will include an SDP offer in the 183 message; hence obviously the SDP element is a parameter during the handover procedure; also par 29).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Chandramouli. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claim 19, the combination discloses the subject matter in claim 15, without explicitly discloses the subject matter of claim 19:
However Keller discloses: 
wherein the UE determines that the EPS fallback trigger has not yet been met based on the UE having not yet reached an alerting phase in set up of the communication session, and the UE determines that the EPS fallback trigger has been met upon the UE reaching the alerting phase (fig. 3 & par 27; When the MSC server 23 is ready to have the session media transferred to the CS access, e.g. after signal 309, it sends the PRACK acknowledgement message 310 (related to the SIP 183 message 305b) to the IMS 26. This is done to confirm the selected codec and initiate the transfer of the media, thus it is obvious the UE does not determine handover without receiving SIP 183 message or alerting phase not reached).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Keller, par 8).

Regarding claim 20, Keller discloses:
wherein the alerting phase is reached when the UE receives a “180 Ringing” or “183 Session in Progress” message from the IMS following the UE sending a call invite message (par 27; e.g. SIP 183 message).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Chandramouli. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAOTANG WANG/Primary Examiner, Art Unit 2474